Citation Nr: 9935306	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  93-27 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California



THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for ulcers.  

3.  Entitlement to service connection for scar over right 
eye.  

4.  Entitlement to service connection for arthritis of the 
arms and legs.  

5.  Entitlement to service connection for right hip 
disability.  

6.  Entitlement to service connection for sinusitis.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from August 1943 to March 
1946.  The RO denied the benefits sought on appeal in rating 
decisions in August 1990 and February 1993.  

This case was before the Board in November 1995 at which time 
it was remanded for additional development of the evidence.  
The requested development has been accomplished to the extent 
possible and the case was returned to the Board for further 
appellate review in August 1999.  


FINDINGS OF FACT

1.  Headaches, ulcers, scar over right eye, arthritis of the 
arms and legs, right hip disability and sinusitis were not 
present in service, were first shown by competent medical 
evidence many years after discharge and are not shown to be 
of service origin.  

2.  The claims for service connection headaches, ulcers, scar 
over right eye, arthritis of the arms and legs, right hip 
disability and sinusitis for residuals of right hand and 
thumb injury are not supported by cognizable evidence showing 
that the claims are plausible or capable of substantiation.  


CONCLUSION OF LAW

The claims for entitlement to service connection for 
headaches, ulcers, scar over right eye, arthritis of the arms 
and legs, right hip disability and sinusitis are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  Service induction examination in August 
1943 was essentially normal; however, a 2-inch scar of the 
forehead and a scar of the left hip were noted by the 
examiner.  Service separation examination in March 1946 was 
also essentially normal, although a scar of the right hip was 
noted at that time.  (The veteran subsequently verified that 
his only hip scar is on his right hip.)  Service medical 
records show no complaints or treatment during service for 
any of the disabilities for which service connection is 
currently sought.  

In March 1946, the veteran filed his original claim for 
service connection, but he made no mention on that 
application of any of the disabilities for which he currently 
seeks service connection.  

In March 1990, the veteran filed his initial claim for 
service connection for ulcers and headaches reporting that 
they originated in 1943.  He also reported that his earliest 
post service medical treatment for these conditions was in 
the late 1980's.  
A rating action in August 1990 denied service connection on 
the basis that these conditions were not shown in service or 
during the first post service year.  

In November 1990, the veteran first sought service connection 
for a sinus problem, scar over the right eye and arthritis of 
the arms and legs.  He stated that all of the conditions he 
had claimed were either incurred or aggravated by service.  A 
rating action in February 1993 denied service connection for 
headaches, ulcers, scar over right eye, arthritis of the arms 
and legs, and sinusitis.  

In March 1993, the veteran disagreed with this rating 
decision and in his notice of disagreement added a claim for 
service connection for a right hip scar based on aggravation.  
Subsequently, this claim was also denied.  

At a hearing conducted in Oakland, California, in December 
1993, the veteran appeared before the undersigned member of 
the Board.  At the hearing, the veteran reported being 
treated in service for the conditions at issue.  He reported 
being treated with aspirin for his headaches and that this 
had a bad effect on his ulcer.  He reported aggravating his 
forehead and right hip scars in service.  He did not 
understand why these various treatments had not been entered 
in his service medical records.  He reported that he had been 
treated for sinusitis in the 1950's and that a doctor had 
recently told him that he had arthritis of the arms and legs.  
The veteran had difficulty recalling specific details of his 
post service treatment.  At the hearing, a statement from the 
veteran's spouse was received in which she stated that the 
veteran had been treated for his ulcers at a named private 
hospital in 1946.  

Private treatment records beginning in 1988 were added to the 
record.  VA treatment records from 1990 to 1993 show the 
veteran's treatment for various conditions during that 
period.  They also refer to some of the veteran's conditions 
as dating back 40 or 50 years, but these references are based 
on histories furnished by the veteran.  

In November 1995, the Board remanded the case to the RO in 
order to obtain any available treatment records of the 
veteran beginning in 1946.  

The veteran failed to respond to letters from the RO, dated 
in February and August 1996 and July 1998, requesting 
additional treatment information and appropriate releases for 
same.  

The RO requested any additional VA records beginning in 1946, 
but the VA facilities reported that they had no such records.  
A request to the Public Health Service for records produced 
records from 1957, but these records contained no reference 
to any of the disabilities at issue.  

Based on the veteran's failure to respond to the RO's 
requests, the RO attempted to determine the veteran's address 
through the U.S. Postal service, but was unable to do so.  
All mailed materials were sent to the veteran's last address 
of record.  

Criteria.  Service connection may be granted for disability 
resulting from chronic disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  

If arthritis or ulcer is manifested to a compensable degree 
within one year following a veteran's release from service, 
service connection may be established for the disability 
although not otherwise established as incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1999).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Thus, establishing service connection generally requires 
medical evidence of a current disability, see Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) (expressly adopting definition of well-
grounded claim set forth in Caluza, supra), petition for 
cert. filed, No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 
Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  

Under 38 C.F.R. § 3.303(b), service connection may also be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's present condition.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

Where the determinant issue involves a question of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Analysis.  The RO was unsuccessful in contacting the veteran 
after the Board's remand.  There is no record that the 
veteran provided the RO with his current address, or 
otherwise tried to maintain contact with the RO.  He did not 
respond to the RO's requests for information about medical 
providers and the dates of treatment as requested in the RO 
letters in 1996 and 1998.  

As the U.S. Court of Appeals for Veterans Claims (Court) has 
held, it is the responsibility of the veteran to advise the 
regional office (RO) of any change of address.  Hyson v. 
Brown, 5 Vet. App. 262 (1993).  

The duty to assist is not a one-way street.  If the veteran 
wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Olsen v. 
Principi, 3 Vet. App. 480 (1990); Wood v. Derwinski, 1 Vet. 
App. 406 (1991).  Inasmuch as the attempts to obtain 
pertinent evidence were frustrated by the veteran's failure 
to cooperate, the Board finds that the RO substantially 
complied with the Board's remand directions.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In view of the foregoing, the Board is of the opinion that 
the Court did not intend for the holding of Stegall to apply 
in cases where the veteran has failed to cooperate.  As 
stated above, the Board finds that the RO took all reasonable 
efforts under the circumstances to comply with the remand 
directives, and the deficiencies, particularly the inability 
to obtain earlier medical records, are due to the veteran's 
failure to cooperate.  Accordingly, a new remand is not 
warranted to comply with the Court's holding in Stegall, 
supra.

In considering the veteran's claims for service connection, 
the threshold question to be answered is whether the 
veteran's claims are well grounded; that is, whether they are 
plausible, meritorious on their own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
If a claim is not well grounded, then the appeal fails; and 
there is no further duty to assist in developing the facts 
pertinent to the claim, since such development would be 
futile.  38 U.S.C.A. § 5107(a).  

A well-grounded claim for service connection requires, at the 
least, a showing that the veteran now has the claimed 
disorder.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
addition to competent evidence of current disability, a well-
grounded claim for service connection also requires competent 
evidence of incurrence or aggravation of disease or injury in 
service in the form of lay or medical evidence, and of a 
nexus between the in-service injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Here, there is sufficient evidence to establish the current 
presence of the claimed disabilities, but there is no 
competent evidence to show the incurrence or aggravation of 
the claimed conditions in service.  The only evidence of 
service incurrence or aggravation is the self-serving 
statements and testimony of the veteran, first made many 
years after service discharge.  There is no indication in 
either the service medical records or any early post service 
treatment records of the incurrence or aggravation of any of 
the claimed disabilities.  In this regard, the Board notes 
that none of these disabilities was claimed or noted on the 
veteran's initial claim in 1946.  There is also no showing of 
any presumptive disease during the initial post service year.  
The first indication of the presence of any of the claimed 
disabilities was many years after service discharge.  

Further, a nexus between the currently claimed disorders and 
service has not been demonstrated.  The veteran has offered 
no competent (medical) evidence to support his claim as to a 
nexus between the claimed disabilities and service.  The 
Board has carefully considered the veteran's contentions and 
testimony regarding the relationship between his claimed 
disabilities and his period of active service.  However, as a 
layman, he is not qualified to render such an opinion as to 
medical diagnosis, etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, a careful review of 
the record shows that the veteran has failed to meet the last 
two criteria for a well-grounded claim as set out above.  See 
Caluza.

Although the Board considered and denied the appellant's 
claims on a basis different from that of the RO, which denied 
the claims on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claims were well grounded, the RO accorded the appellant 
greater consideration than his claims in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well-grounded claim, 
and while the veteran indicated there was additional post 
service medical evidence available, he failed to assist the 
RO in obtaining said evidence.  McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 
1997).


ORDER

The veteran not having submitted well-grounded claims of 
entitlement to service connection for headaches, ulcers, scar 
over right eye, arthritis of the arms and legs, right hip 
disability and sinusitis, the claims are denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

